John I. Purtle, Justice, dissenting. My disagreement with the majority is based upon our recent decision that an auxiliary officer making a misdemeanor arrest must be under the direct supervision of a law enforcement officer. See Brewer v. State, 286 Ark. 1, 688 S.W.2d 736 (1985). I can find no factual or legal distinction between the present case and the above case. The law has not been changed. In the present case Deputy Howard was auxiliary Officer Vealy’s designated supervisor and was reportedly some 20 miles away. There was no contact in person, by radio or otherwise between Vealy and Howard before, during or after the arrest. Howard was not informed that the arrest had been made. He may not have been on duty at the time of the arrest. The facts of this case clearly establish that Vealy was not supervised anymore than were the officers in the Brewer case. There we held that Brewer was never legally arrested because the only charge against him was the ticket given by the unsupervised auxiliary officers. McAfee likewise received a ticket from an unsupervised auxiliary officer. I prefer the results reached in the present case, but I feel bound by the precedent in the Brewer case. We ought to be consistent one way or the other. Whether the present law is good or bad is not for us to decide. It is up to the people, acting through the legislature, to make, repeal or amend laws.